Citation Nr: 0832970	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDING OF FACT

The competent medical evidence of record does not show that a 
bilateral hearing impairment was identified during service or 
that the sensorineural component of the currently diagnosed 
bilateral hearing loss manifested to a compensable degree 
within the one-year presumptive period following the 
veteran's discharge from service; there is no competent 
medical evidence of record that otherwise links bilateral 
hearing loss to the veteran's service. 


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim. The United States Court of Appeals 
for Veterans Claims (hereinafter the Court) has held that 
these notice requirements apply to all five elements of a 
service connection claim, which include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his  possession that pertains to the 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claim, in correspondence dated  in May 2006, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)). 
In the correspondence dated in May 2006, the RO also informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records.  The veteran has not identified any medical 
records relevant to the claims that have not been associated 
with the claims file. 

The veteran was provided with a VA audiological examination, 
a report of which has been associated with the claims file.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.   See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008).  

Evidence and Analysis

In the veteran's clam for compensation benefits, dated in 
March 2006, he asserted that he sustained acoustic trauma 
while serving as an aircraft mechanic in the Air Force.  The 
veteran stated that his service medical records show evidence 
of hearing loss during his separation physical.  In the 
veteran's September 2006 notice of disagreement, he discussed 
the fact that he worked in manufacturing facilities after his 
time in the military.  He remarked that the noise level 
experienced in his post-service employment did not reach the 
high decibel level he was exposed to during service, noting 
that the jet engine noise experienced during service always 
exceeded 100 decibels at high range.  In his March 2007 VA 
form 9, the veteran noted that the frequency level of his 
hearing loss is consistent with jet engine levels and is not 
the result of age or his post-service jobs in manufacturing. 

The Board has reviewed the entire claims file and first 
observes that the veteran's service medical records did not 
include audiometer results at the veteran's entrance. The 
veteran's discharge examination report, dated in July 1956, 
included the following audiometer results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N.R.
15
LEFT
5
5
5
N.R.
0


Two enlistment physical examination reports, dated in May 
1952 and in August 1952, and a separation examination report, 
dated in July 1956, showed that whispered voice testing was 
15/15 in both ears on both occasions. 

The post-service evidence in the claims file pertaining to 
hearing loss included a VA audiological examination report, 
dated in July 2006.  In that report, Dr. JM, Doctor of 
Audiology (Au.D.), reported the following results from an 
audiological evaluation in pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
70
80
LEFT
40
45
55
70
75

Speech recognition scores per the Maryland CNC word list were 
reported to be 78 percent in the right and 62 percent in the 
left.  Dr. J.M. summarized the audiogram results as follows.  
The veteran had high frequency emphasis sensorineural hearing 
loss downsloping from moderate to profound degree.

In the report, Dr. J.M. discussed the veteran's pertinent 
military and medical history, including the relevant portions 
of his service medical records cited above. Regarding in-
service noise exposure, Dr. J.M. noted that the veteran 
experienced some exposure to aircraft engines for maintenance 
purposes.  After discharge, the veteran worked in 
manufacturing facilities.  Dr. J.M. stated that the veteran 
did not recall the use of any hearing protection during those 
years and worked in that capacity until he retired.  Dr. J.M. 
noted that audiograms indicated a normal whispered voice test 
at enlistment and a completely normal audiogram at discharge.  

Although the severity of hearing loss for both ears meets the 
threshold levels to be considered a disability as defined by 
VA regulations, the competent medical evidence does not show 
that these conditions arose in or were aggravated by active 
duty service.  38 C.F.R. §§ 3.303, 3.385 (2007).  The Board 
finds Dr. J.M.'s opinion, which included a thorough 
discussion of the veteran's medical and military history, to 
be highly probative.  Dr. J.M.'s report included references 
to all pertinent medical records and the findings from his 
own examination.  For these reasons, the Board gives this 
report substantial weight. 

In none of the records presented did an audiologist or other 
qualified medical professional link the current bilateral 
sensorineural hearing loss to the veteran's active duty 
service or provide any opinions regarding the etiology of the 
veteran's hearing loss.  These records also failed to show 
that a sensorineural component of the veteran's bilateral 
hearing loss became manifest to a degree of 10 percent or 
more within one year after the veteran's discharge. 

The Board has considered the veteran's lay statements 
regarding the etiology of his hearing loss but declines to 
give them any weight.  The appellant is competent to give 
evidence about what he experienced.  For example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Having found the VA examination report to be reliable, and 
that no competent medical evidence exists to the contrary, 
the Board is unable to grant service connection for bilateral 
hearing loss. 


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


